Title: From George Washington to Major General Nathanael Greene, 27 January 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters Morris Town January 27th 1780
          
          Having considered the Act of the 27th of December directing the dismission of the Express riders and a subsequent On⟨e⟩ of the 14th of January, in consequence of my Letter founded on the former, the op⟨e⟩ration of which I had in some measure suspended—it would be improper for me to continue the suspension longer in any degree, or to direct any Expresses to be retained, except with the main Army and at posts where there are commands. From this view of the subject it will be necessary for you to govern yourself by the first mentioned Act with respect to the Expresses, except in the following instances—the main Army—the Post in the Highlands and at Fish Kills and at Fort Pitt. With the first you will continue Ten—One at the post in the Highlands—Five at Fish Kills—and one at Fort pitt. I am Dr Sir with great rega⟨rd⟩ Your Most Obt Servt
          
            Go: Washington
          
         